72 F.3d 920
315 U.S.App.D.C. 281
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Joyce F. WILLIAMS, Appellant,v.DAVIS MEMORIAL GOODWILL INDUSTRIES, INC., et al.
No. 94-7222.
United States Court of Appeals, District of Columbia Circuit.
Nov. 29, 1995.

Before:  BUCKLEY, GINSBURG, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir. Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the judgment be affirmed.  Appellant conceded in the district court that her replacement was a black woman, and failed to offer any evidence that similarly situated white males were less severely disciplined than she was.  Accordingly, appellant failed to make out a prima facie claim of race or gender discrimination, see Cuddy v. Carmen, 762 F.2d 119, 122 (D.C.Cir.), cert. denied, 474 U.S. 1034 (1985);  Donahue v. Piedmont Aviation, Inc., 723 F.2d 921, 922 (D.C.Cir.1983), and the district court properly granted summary judgment on this claim.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.